Title: Enclosure: Anonymous Notes on the Alleged 20 May 1775 “Declaration of Independence” of Mecklenburg County, North Carolina, [ca. 1800]
From: Anonymous,Alexander, Joseph McKnitt
To: 


            
              
                ca. 1800
              
              
                
                  N. Carolina, Mecklenburg county,
                  }
                
                
                  May 20, 1775.
                
              
              
              In the spring of 1775, the leading characters of Mecklenburg county, stimulated by the enthusiastic patriotism which elevates the mind above considerations of individual aggrandisement and scorning to shelter themselves from the impending storm, by submission to lawless power, &c. &c. held several detached meetings, in each of which the individual sentiments were, “that the cause of Boston was the cause of all; that their destinies were indissolubly connected with those of their eastern fellow citizens; and that they must either submit to all the impositions which an unprincipled, and to them an unrepresented, parliament, might impose, or support their brethren who were doomed to sustain the first shock of that power, which, if successful there, would ultimately overwhelm all in the common calamity.” Conformably to these principles, Col. Adam Alexander, through solicitation, issued an order to each Captain’s Company in the county of Mecklenburg, (then comprising the present county of Cabarrus) directing each militia company to elect two persons, and delegate to them ample power to devise ways and means to aid and assist their suffering brethren in Boston, and also generally to adopt measures to extricate themselves from the impending storm, and to secure, unimpaired, their inalienable rights, privileges and liberties from the dominant grasp of British imposition and tyranny.
              In conforming to said Order, on the 19th of May, 1775, the said delegation met in Charlotte, vested with unlimited powers; at which time official news, by express, arrived of the battle of Lexington on that day of the preceding month. Every delegate felt the value and importance of the prize, & the awful and solemn crisis which had arrived—every bosom swelled with indignation at the malice, inveteracy, and insatiable revenge developed in the late attack at Lexington. The universal sentiment was—let us not flatter ourselves that popular harangues or resolves; that popular vapour will avert the storm, or vanquish our common enemy—let us deliberate—let us calculate the issue—the probable result: and then let us act with energy as brethren leagued to preserve our property—our lives—and what is still more endearing, the liberties of America.—Abraham Alexander was then elected Chairman, and John M’Knitt Alexander, Clerk. After a free and full discussion of the various objects for which the delegation had been convened, it was unanimously Ordained—
              1. Resolved, That whosoever directly or indirectly abetted, or in any way, form, or manner, countenanced, the unchartered and dangerous invasion of our rights, as claimed by Great Britain, is an enemy to this country,—to America,—and to the inherent and inalienable rights of man.
              2. Resolved, That we, the citizens of Mecklenburg county, do hereby dissolve the political bands which have connected us to the Mother Country, and hereby absolve ourselves from all allegiance to the British Crown, and abjure all political connection, contract, or association with that Nation, who have wantonly trampled on our rights and liberties—and inhumanly shed the innocent blood of American patriots at Lexington.
              3. Resolved, That we do hereby declare ourselves a free and independent people; are, and of right ought to be, a sovereign & self governing association, under the control of no power other than that of our God and the General Government of the Congress; to the maintenance of which independence, we solemnly pledge to each other our mutual co-operation, our lives, our fortunes, & our most sacred honor.
              4. Resolved, That as we now acknowledge the existence and control of no law or legal officer, civil or military, within this county, we do hereby ordain and adopt, as a rule of life, all, each, and every of our former laws—wherein, nevertheless, the crown of Great Britain never can be considered as holding rights, privileges, immunities, or authority therein.
              5. Resolved That it is also further decreed, that all, each, and every military officer in this county is hereby reinstated to his former command and authority, he acting conformably to these regulations.—And that every member present of this delegation shall henceforth be a civil officer, viz. a Justice of the Peace, in the character of a ‘Committee man,’ to issue process, hear and determine all matters of controversy, according to said adopted laws, and to preserve peace and union, and harmony, in said county; and to use every exertion to spread the love of country and fire of freedom throughout America, until a more general and organized government be established in this province.
              A number of by-laws were also added, merely to protect the association from confusion and to regulate their general conduct as citizens. After sitting in the courthouse all night, neither sleepy, hungry, or fatigued, and after discussing every paragraph, they were all passed, sanctioned, and decreed, unanimously, about 2 o’clock, A. M. May 20. In a few days, a deputation of said delegation convened, when capt. James Jack, of Charlotte, was deputed as express to the Congress at Philadelphia, with a copy of said resolves and proceedings, together with a letter addressed to our three representatives, viz. Richard Caswell, William Hooper, and Joseph Hughes, under express injunction, personally, and through the state representation, to use all possible means to have said proceedings sanctioned and approved by the general Congress. On the return of captain Jack, the delegation learned that their proceedings were individually approved by the members of Congress, but that it was deemed premature to lay them before the house. A joint letter from said three members of Congress was also received, complimentary of the zeal in the common cause, and recommending perseverance, order, and energy.
              The subsequent harmony, unanimity, and exertion in the cause of liberty and independence, evidently resulting from these regulations, and the continued exertions of said delegation, apparently tranquillized this section of the state, and met with the concurrence and high approbation of the Council of Safety, who held their sessions at Newbern and Wilmington, alternately, and who confirmed the nomination and acts of the delegation in their official capacity.
              From this delegation originated the Court of Enquiry of this county, who constituted and held their first session in Charlotte; they then held their meetings regularly at Charlotte, at col. James Harris’s, and at col. Phifer’s, alternately, one week at each place. It was a civil court founded on military process. Before this judicature all suspicious persons were made to appear, who were formally tried, and banished or continued under guard. Its jurisdiction was as unlimited as toryism, and its decrees as final as the confidence and patriotism of the county. Several were arrested and brought before them from Lincoln, Rowan, and the adjacent counties.
            
            
            
              Note at foot of text:
              [The foregoing is a true copy of the papers on the above subject, left in my hands by John M’Knitt Alexander, deceased. I find it mentioned on file that the original book was burned in April, 1800; that a copy of the proceedings was sent to Hugh Williamson, in New-York, then writing a history of North Carolina, and that a copy was sent to general W. R. Davie.
              
                J. M’KNITT]
              
            
          